437 F.2d 111
GULF OIL CORPORATION, As Owner, Pro Hac Vice, of theSTEAMSHIP GULFSPRAY, Plaintiff-Appellee,v.PANAMA CANAL COMPANY, Defendant-Appellant.
No. 30570 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
Jan. 20, 1971, Rehearing Denied Feb. 16, 1971.

John L. Haines, Jr., Dwight A. McKabney, Balboa Heights, Canal Zone, for defendant-appellant.
Woodrow de Castro, David de C. Robles, Balboa, Canal Zone, Joseph C. Smith, Stanley R. Wright, New York City, for plaintiff-appellee; Burlingham, Underwood, Wright, white & Lord, New York City, of counsel.
Appeal from the United States District Court for the District of the Canal Zone, Guthrie F. Crowe, District Judge, 311 F.Supp. 1307 after remand from 407 F.2d 24, which reversed 269 F.Supp. 793.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1

1
*Rule 18, 5th Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409.



1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir., 1970, 430 F.2d 966